Order affirmed with costs. All concur, Pine, J., not participating. Memorandum: The arbitrator’s failure, during the course of a hearing, to disclose the nature of his relationship with relatives of counsel for the defendant was sufficient to demonstrate the appearance of partiality. Thus, Supreme Court correctly determined that the arbitration award should be vacated (see, Matter of Stevens & Co. [Rytex Corp.], 34 NY2d 123; Matter of Colony Liq. Distribs. [Local 669], 34 AD2d 1060, affd 28 NY2d 596). The "new evidence” submitted by plaintiff on its motion to renew or reargue did not materially change the factual basis for the court’s initial determination, and thus, adherence to the original determination was proper. (Appeal from order of Monroe County Court, Wisner, J.—renewal.) Present—Callahan, J. P., Denman, Pine, Balio and Lawton, JJ.